EXHIBIT 10.1

EXECUTION VERSION

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of November 17, 2015, by and among Careal Holding AG, a Swiss corporation (the
“Seller”) and CA, Inc., a Delaware corporation (the “Purchaser” and, together
with the Seller, the “Parties”).

RECITALS

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, 22,000,000 shares (the “Shares”) of Common Stock,
par value $0.10 per share, of the Purchaser (“Common Stock”), on the terms and
conditions set forth in this Agreement (the “Repurchase Transaction”).

WHEREAS, the Purchaser has determined that it is in the best interests of the
Purchaser and its stockholders to enter into the Repurchase Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

CERTAIN DEFINITIONS AND CONSTRUCTION

Section 1.1 Certain Definitions. As used in this Agreement, the following terms
have the meanings set forth below:

(a) “Agreement” has the meaning set forth in the Preamble.

(b) “Closing” has the meaning set forth in Section 2.2.

(c) “Closing Date” has the meaning set forth in Section 2.2.

(d) “Common Stock” has the meaning set forth in the Recitals.

(e) “Contract” means any agreement, obligation, contract, license, commitment,
indenture or instrument, whether written or oral.

(f) “Custodian” means UBS Switzerland AG.

(g) “Order” has the meaning set forth in Section 6.1.

(h) “Parties” has the meaning set forth in the Preamble.

(i) “Person” means an individual, a corporation, a general or limited
partnership, an association, a limited liability company, a governmental entity,
a trust or other entity or organization.



--------------------------------------------------------------------------------

(j) “Proceeding” means any suit, action, proceeding, arbitration, mediation,
audit, hearing, inquiry or, to the knowledge of the Person in question,
investigation (in each case, whether civil, criminal, administrative,
investigative, formal or informal) commenced, brought, conducted or heard by or
before, or otherwise involving, any governmental entity.

(k) “Purchase Price” has the meaning set forth in Section 2.1(b).

(l) “Purchaser” has the meaning set forth in the Preamble.

(m) “Repurchase Transaction” has the meaning set forth in the Recitals.

(n) “Seller” has the meaning set forth in the Preamble.

(o) “Shares” has the meaning set forth in the Recitals.

(p) “Transfer Agent” means Computershare Trust Company, N.A.

Section 1.2 Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 1.3 Interpretation. Unless the express content otherwise requires,
(i) terms herein defined in the singular shall have a comparable meaning when
used in the plural, and vice versa; (ii) the term “$” means United States
Dollars; (iii) the word “or” shall not be exclusive; (iv) references to
“written” or “in writing” include in electronic form; (v) references herein to
any contract or agreement (including this Agreement) mean such contract or
agreement, as amended, restated, supplemented or modified from time to time in
accordance with the terms thereof; (vi) “including” and its variants mean
“including, without limitation” and its variants; (vii) the term “Section”
refers to the specified Section of this Agreement and the term “Article” refers
to the specified Article of this Agreement; and (viii) the word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends and such phrase shall not mean simply “if.”

ARTICLE II

SALE AND PURCHASE OF SHARES

Section 2.1 Purchase.

(a) Subject to the terms and conditions of this Agreement, at the Closing (as
defined below), the Seller shall sell, assign, transfer, convey and deliver to
the Purchaser, and the Purchaser shall purchase, acquire and accept from the
Seller, the Shares, in consideration of the payment by the Purchaser to the
Seller by wire transfer of immediately available funds in the amount of the
Purchase Price.

(b) The purchase price for each Share shall be equal to $26.8131. The aggregate
amount payable for the Shares shall be $589,888,200.00; provided, however, that
if the Closing occurs on or after November 19, 2015, which is the record date
for the dividend that the Purchaser will pay to its shareholders during the
quarterly period ending on December 31, 2015,

 

2



--------------------------------------------------------------------------------

the aggregate amount payable for the Shares shall be reduced by $5,500,000.00,
which is the aggregate amount of such dividend on the Shares (the amount payable
at the Closing being referred to herein as the “Purchase Price”). The purchase
price of $26.8131 for each Share equals a 3.00% discount to the arithmetic
average of each daily volume weighted average price of $27.6424 according to
Bloomberg for the period of 10 trading days preceding and including
November 5th, 2015.

Section 2.2 Closing. The closing of the Repurchase Transaction (the “Closing”)
will take place at 9:00 am New York City time on November 20, 2015 or at such
other time and place as the Parties may mutually agree. The date on which the
Closing occurs is called the “Closing Date”. At the Closing, the Seller shall
cause the Custodian, which is holding the Shares in custody for the Seller, to
deliver the Shares to the Transfer Agent with instructions to register the
Shares in the name of the Purchaser against payment of the Purchase Price to the
Custodian for the account of the Seller by wire transfer of immediately
available funds.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby makes the following representations and warranties to the
Purchaser that:

Section 3.1 Power; Authorization and Enforceability.

(a) The Seller is a corporation duly formed and validly existing under the laws
of Switzerland. The Seller has the power, authority and capacity to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated by this Agreement. All consents, Orders, approvals
and other authorizations, whether governmental, corporate or otherwise,
necessary for such execution, delivery and performance by the Seller of this
Agreement and the transactions contemplated by this Agreement have been obtained
and are in full force and effect.

(b) This Agreement has been duly executed and delivered by the Seller and
constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

Section 3.2 No Conflicts. The execution and delivery of this Agreement by the
Seller and the consummation by the Seller of the transactions contemplated by
this Agreement does not and will not constitute or result in a breach, violation
or default under (i) any agreement or instrument, whether written or oral,
express or implied, to which the Seller is a party, (ii) the organizational
documents of the Seller or (iii) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental entity, arbitrator, mediator or similar body on
the part of the Seller, except, in each case, as would not reasonably be
expected to (x) adversely affect the ability to deliver the Shares free and
clear of any lien, pledge, charge, security interest, mortgage or other
encumbrance or adverse claim or (y) materially impact the Seller’s ability to
perform its obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

Section 3.3 Title to Shares. The Seller is the sole legal owner of, and has good
and valid title to, the Shares and upon delivery to the Purchaser of the Shares
to be sold by the Seller to the Purchaser, against payment made pursuant to this
Agreement, good and valid title to such Shares, free and clear of any lien,
pledge, charge, security interest, mortgage, or other encumbrance or adverse
claim, will pass to the Purchaser (it being understood that resale of the Shares
by the Purchaser is subject to applicable securities laws). There are no
outstanding rights, options, warrants, conversion rights, repurchase rights,
agreements, arrangements, calls, commitments or rights of any kind that obligate
the Seller to sell the Shares or any securities or obligations convertible or
exchangeable into or exercisable for, or giving any Person a right to subscribe
for or acquire the Shares.

Section 3.4 Legal Proceedings. As of the date hereof, there are no legal,
governmental or regulatory Proceedings pending or, to the knowledge of the
Seller, threatened against the Seller which, individually or in the aggregate,
would materially and adversely affect the ability of the Seller to perform its
obligations under this Agreement.

Section 3.5 No Broker’s Fees. As of the date hereof, the Seller is not a party
to any Contract with any Person that would require the Purchaser or its
subsidiaries to pay any investment banking fee or commission, finder’s fee or
similar payment in connection with the Repurchase Transaction.

Section 3.6 No Other Representations or Warranties. Except for the
representations and warranties made by the Seller in this Article III, the
Seller makes no representations or warranties to the Purchaser in connection
with this Agreement.

Section 3.7 Acknowledgment. The Seller acknowledges that neither the Purchaser
nor any Person on behalf of the Purchaser is making any representations,
warranties or covenants whatsoever, express or implied, beyond those expressly
made by the Purchaser in Article IV and V and the Seller has not been induced
by, or relied upon, any representations, warranties, covenants or statements
(written or oral), whether express or implied, made by any Person, other than
those that are expressly set forth in Article IV and Article V.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Seller that:

Section 4.1 Power; Authorization and Enforceability.

(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Purchaser’s
obligations hereunder, and to consummate the transactions contemplated hereby.
All consents, Orders, approvals and other authorizations, whether governmental,
corporate or otherwise, necessary for such execution, delivery and performance
by the Purchaser of this Agreement and the transactions contemplated hereby have
been obtained and are in full force and effect.

 

4



--------------------------------------------------------------------------------

(b) This Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting the enforcement of creditors’
rights generally and to general principles of equity.

Section 4.2 No Conflicts. The execution and delivery of this Agreement by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
by this Agreement does not and will not constitute or result in a breach,
violation or default under (i) any agreement or instrument, whether written or
oral, express or implied, to which the Purchaser is a party, (ii) the
organizational documents of the Purchaser or (iii) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental entity, arbitrator, mediator or
similar body on the part of the Purchaser, except, in each case, as would not
reasonably be expected to (x) affect the ability to receive the Shares free and
clear of any lien, pledge, charge, security interest, mortgage or other
encumbrance or adverse claim or (y) materially impact the Purchaser’s ability to
perform its obligations under this Agreement.

Section 4.3 Sufficiency of Funds. The Purchaser has access to funds sufficient
to consummate the transactions contemplated by this Agreement.

Section 4.4 Capitalization. The authorized capital stock of the Purchaser
consists of (i) 1,100,000,000 shares of Common Stock and (ii) 10,000,000 shares
of Class A preferred stock, without par value (the “Preferred Stock”). As of the
close of business on September 30, 2015, the Purchaser had issued a total of
589,695,081 shares of Common Stock and zero shares of Preferred Stock. Of the
589,695,081 issued shares of Common Stock, 438,761,847 shares were outstanding
(which number includes 4,455,617 shares awarded to employees subject to
restrictions on transfer and forfeiture until vesting) and 150,933,233 shares
were held by the Purchaser in its treasury, and the Purchaser had reserved for
issuance out of the shares held in its treasury (i) 3,877,313 shares upon
exercise of outstanding stock options, (ii) 1,417,514 shares for restricted
stock units, (iii) 3,184,210 shares for performance share awards and
(iv) 621,799 shares to be issued to directors. From the close of business on
September 30, 2015 until December 31, 2015, the Purchaser has not issued and
will not issue any shares of Common Stock that are not already outstanding
except out of the shares held in its treasury, so that the total number of
issued shares will remain the same until December 31, 2015.

Section 4.5 Legal Proceedings. As of the date hereof, there are no legal,
governmental or regulatory Proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser which, individually or in the
aggregate, would materially and adversely affect the ability of the Purchaser to
perform its obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

Section 4.6 No Broker’s Fees. As of the date hereof, the Purchaser is not a
party to any Contract with any Person that would require the Seller to pay any
investment banking fee or commission, finder’s fee or similar payment in
connection with the Repurchase Transaction.

Section 4.7 No Other Representations or Warranties. Except for the
representations and warranties made by the Purchaser in this Article IV, the
Purchaser makes no representations or warranties to the Seller in connection
with this Agreement.

Section 4.8 Acknowledgment. The Purchaser acknowledges that neither the Seller
nor any Person on behalf of the Seller is making any representations, warranties
or covenants whatsoever, express or implied, beyond those expressly made by the
Seller in Article III and Article V and the Purchaser has not been induced by,
or relied upon, any representations, warranties, covenants or statements
(written or oral), whether express or implied, made by any Person, other than
those that are expressly set forth in Article III and Article V.

ARTICLE V

COVENANTS AND INDEMNIFICATION

Section 5.1 Further Assurances. The parties agree to use reasonable best efforts
to execute and deliver, or cause to be executed and delivered, further
instruments or documents or take such other actions as may be reasonably
necessary (or as reasonably requested by another party) to consummate the
Repurchase Transaction.

Section 5.2 Filings and Announcements. The Purchaser will issue a press release,
in the form attached hereto as Exhibit A, and will file a Current Report on Form
8-K with the U.S. Securities and Exchange Commission, to announce this Agreement
and the purchase by the Purchaser of the Shares and will include a copy of this
Agreement as an exhibit to such Form 8-K. The Seller will issue a press release,
in the form attached hereto as Exhibit B, to announce this Agreement, and the
Seller will, to the extent required by law, file a Form 4 and an appropriate
amendment to its Schedule 13D regarding the sale of the Shares. Except as
required by applicable law, none of the Parties shall issue a subsequent press
release or public announcement or otherwise make any disclosure concerning this
Agreement or the transactions contemplated hereby without consulting with the
other Party and providing such other Party a reasonable opportunity to comment
thereon. The Parties acknowledge and agree that, notwithstanding the foregoing,
nothing in this Agreement shall limit the Parties’ or their affiliates’ ability
to file this Agreement as required by applicable law or disclose the terms and
provisions of this Agreement and the transactions contemplated hereby in any
reports that they file with regulators or in any teleconference or webcast
hosted by or on behalf of the Parties or their respective affiliates to discuss
financial results or related matters.

Section 5.3 Post-Closing Shares Treatment. After the Closing, the Purchaser
shall not cancel the Shares by way of a capital reduction or otherwise, shall
continue to hold the Shares in a separate account pending their sale or other
transfer and shall use commercially reasonable efforts to sell or otherwise
transfer the Shares to one or more Persons (other than one of the Parties) after
the Closing Date until all the Shares have been so sold or otherwise
transferred. Upon request by the Seller, Purchaser shall document and confirm
such position to the Seller.

 

6



--------------------------------------------------------------------------------

Section 5.4 Indemnification.

(a) Indemnification by the Purchaser. If the Purchaser breaches any of the
covenants set forth in Section 5.3 and, solely as a result of such breach, the
Seller is required to pay, and does in fact pay, Swiss federal corporate income
taxes arising out of the Repurchase Transaction and/or out of the transfer of
37,050,000 shares of Common Stock of the Purchaser to BigPoint Holding AG, the
private holding company of Mr. Haefner, which, for the avoidance of doubt, shall
be reduced by any deduction, loss, credit or other tax attribute that may be
utilized to reduce such corporate income taxes, then the Purchaser shall pay to
the Seller an amount such that, taking into account reasonable expenses incurred
by the Seller with respect to such breach and the Swiss federal corporate income
taxes (including interest and penalties) imposed on the Seller as the result of
the payment received from the Purchaser pursuant to this Section 5.4(a), the
Seller is in the same after-tax position in which the Seller would have been in
the absence of the Purchaser’s breach of such covenants; provided that the
Seller shall, at the Purchaser’s request, contest any imposition of such Swiss
federal corporate income taxes in good faith to the fullest extent permitted by
applicable law and; provided, further, that the Purchaser shall not be obligated
to make any payment under this Section 5.4(a) until a final tax bill or
decision, which can no longer be legally contested, will have been rendered,
confirming that Swiss federal corporate income taxes arising out of the
Repurchase Transaction and/or out of the transfer of the 37,050,000 shares of
Common Stock of the Purchaser to BigPoint Holding AG are due, except that, if
Seller has made a good faith determination that Purchaser is likely to have an
obligation to make a payment under this Section 5.4(a), Purchaser shall advance
to the Seller the amount of any tax payment or deposit of tax reasonably
required to contest any imposition of such Swiss federal corporate income taxes,
provided that any refund of such tax payment or deposit of tax shall be for the
account of the Purchaser. The Purchaser will in any event not be liable for any
consequential, incidental or indirect damages suffered by the Seller as a result
of the Purchaser’s breach of such covenants. The Seller shall promptly notify
the Purchaser in writing upon receipt of notice of any tax audits, examinations
or assessments that could give rise to a liability for which the Purchaser may
be responsible under this Section 5.4(a). The Seller shall also (i) notify the
Purchaser of significant developments with respect to such tax audit,
examination or assessment, (ii) give to the Purchaser a copy of any tax
adjustment proposed in writing with respect to such tax audit, examination or
proceeding and copies of any other written correspondence with the relevant
taxing authority related to such tax audit, examination or proceeding, (iii) not
settle or compromise any issue without the consent of the Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed,
(iv) otherwise permit the Purchaser to participate in all aspects of such tax
audit, examination or proceeding (including, but not limited to, appeal
proceeding) at the Purchaser’s own expense. A certificate delivered by the
Seller to the Purchaser after such payment of Swiss federal corporate income
taxes shall, absent manifest error, be conclusive as to the amount owed by the
Purchaser to the Seller. The Purchaser shall make a payment in cash to the
Seller in the amount presented in such certificate within ten (10) business days
of the receipt of such certificate. The Parties agree that, from and after the
Closing, the remedies provided for in this Section 5.4(a) shall constitute the
sole and exclusive remedy for any and all loss or damage that the Seller may
suffer or incur arising from, or directly or indirectly relating to, a breach by
the Purchaser of such covenants.

 

7



--------------------------------------------------------------------------------

(b) Indemnification by the Seller. If the United States Internal Revenue Service
(“IRS”) asserts that the deduction or withholding of taxes was required by
applicable law with respect to the payment of the Purchase Price made by the
Purchaser to the Seller pursuant to this Agreement, the Seller shall pay to the
Purchaser an amount such that, taking into account reasonable expenses incurred
by the Purchaser with respect to any such assertion and all taxes (including
interest and penalties) imposed on the Purchaser as the result of the payment
received from the Seller pursuant to this Section 5.4(b), the Purchaser is in
the same after-tax position in which the Purchaser would have been if the IRS
had not asserted that any deduction or withholding of taxes was so required;
provided that the Purchaser shall, at the Seller’s request, contest any such
assertion in good faith to the fullest extent permitted by applicable law and;
provided, further, that the Seller shall not be obligated to make any payment
under this Section 5.4(b) until there has been a final “determination” within
the meaning of Section 1313(a) of the United States Internal Revenue Code of
1986, as amended, as to the amount of tax, if any, that is due by reason of the
failure to so deduct or withhold, except that, if Purchaser has made a good
faith determination that Seller is likely to have an obligation to make a
payment under this Section 5.4(b), the Seller shall advance to the Purchaser the
amount of any tax payment or deposit of tax reasonably required to contest any
such assertion, provided that any refund of such tax payment or deposit of tax
shall be for the account of the Seller. The Seller will in any event not be
liable for any consequential, incidental or indirect damages suffered by the
Purchaser as a result of the IRS’s assertion that any deduction or withholding
of taxes was required. The Purchaser shall promptly notify the Seller in writing
upon receipt of notice of any tax audits, examinations or assessments that could
give rise to a liability for which the Seller may be responsible under this
Section 5.4(b). The Purchaser shall also (i) notify the Seller of significant
developments with respect to such tax audit, examination or assessment,
(ii) give to the Seller a copy of any tax adjustment proposed in writing with
respect to such tax audit, examination or proceeding and copies of any other
written correspondence with the relevant taxing authority related to such tax
audit, examination or proceeding, (iii) not settle or compromise any issue
without the consent of the Seller, which consent shall not be unreasonably
withheld, conditioned or delayed, (iv) otherwise permit the Seller to
participate in all aspects of such tax audit, examination or proceeding at the
Seller’s own expense. A certificate delivered by the Purchaser to the Seller
after a final determination shall, absent manifest error, be conclusive as to
the amount owed by the Seller to the Purchaser. The Seller shall make a payment
in cash to the Purchaser in the amount presented in such certificate within ten
(10) business days of the receipt of such certificate. The Parties agree that,
from and after the Closing, the remedies provided for in this Section 5.4(b)
shall constitute the sole and exclusive remedy for any and all loss or damage
that the Purchaser may suffer or incur arising from, or directly or indirectly
relating to, the IRS’s assertion that any deduction or withholding of taxes was
required by applicable law with respect to the payment of the Purchase Price
made by the Purchaser to the Seller pursuant to this Agreement.

Section 5.5 Survival. Section 5.3, Section 5.4 and this Section 5.5 shall
survive the Closing.

Section 5.6 Tax Treatment. The Parties agree to treat any indemnity payment
under Section 5.4 as an adjustment to the Purchase Price, which interpretation
shall be followed for United States federal income tax and Swiss tax purposes to
the fullest extent permitted by applicable law.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1 Conditions to Each Party’s Obligations to Consummate the Repurchase
Transaction. The respective obligation of each party hereto to consummate the
Repurchase Transaction is subject to the satisfaction or waiver of the following
condition:

(a) No Injunction. No judgment, injunction, decree or other legal restraint
(each, an “Order”) prohibiting the consummation of the Repurchase Transaction
shall have been issued by any governmental entity and be continuing in effect,
there shall be no pending Proceeding commenced by a governmental entity seeking
an Order that would prohibit the Repurchase Transaction, and the consummation of
the Repurchase Transaction shall not have been prohibited or rendered illegal
under any applicable law.

Section 6.2 Conditions to the Seller’s Obligation to Consummate the Repurchase
Transaction. The obligations of the Seller to consummate the Repurchase
Transaction are subject to the satisfaction or waiver of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchaser set forth in Article IV shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date (except
to the extent that any such representation and warranty expressly speaks as of
an earlier date, in which case such representation and warranty shall be true
and correct in all material respects as of such earlier date).

(b) Covenants. Each of the covenants and agreements of the Purchaser contained
in this Agreement that are to be performed at or prior to the Closing shall have
been duly performed in all material respects.

Section 6.3 Conditions to the Purchaser’s Obligation to Consummate the
Repurchase Transaction. The obligation of the Purchaser to consummate the
Repurchase Transaction is subject to the satisfaction or waiver of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Seller set forth in Article III shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date (except
to the extent that any such representation and warranty expressly speaks as of
an earlier date, in which case such representation and warranty shall be true
and correct in all material respects as of such earlier date).

(b) Covenants. Each of the covenants and agreements of the Seller contained in
this Agreement that are to be performed at or prior to the Closing shall have
been duly performed in all material respects.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1 Termination. Any Party may terminate this Agreement in its entirety
and be of no further force or effect with the exception of the provisions set
forth in this Article VII if the Closing has not occurred on or before
December 31, 2015.

Section 7.2 Notice. All notices, requests, certificates and other communications
to any party hereunder shall be in writing and given to each other party hereto
and shall be deemed given or made (i) as of the date delivered, if delivered
personally, (ii) on the date the delivering party receives confirmation, if
delivered by facsimile or electronic mail, (iii) three business days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested) or (iv) one business day after being sent by overnight courier
(providing proof of delivery), to the parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 7.2).

If delivered to the Purchaser, to:

CA, Inc.

520 Madison Avenue

New York, NY 10022

Attention: Michael C. Bisignano

Executive Vice President, General Counsel and Corporate Secretary

Facsimile: +1 631 342 4866

E-mail: Michael.Bisignano@ca.com

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Keith A. Pagnani

Facsimile No.: +1 212 291 9110

E-mail: pagnanik@sullcrom.com

if to the Seller, to:

Careal Holding AG

Utoquai 49

8008 Zürich

Attention: Roger Rotach

Facsimile: +41 44 269 53 63

E-mail: roger.rotach@amag.ch

 

10



--------------------------------------------------------------------------------

with a copy to:

Homburger AG

Primetower

Hardstrasse 201

8005 Zürich

Attention: Claude Lambert

Facsimile No.:+41 43 222 15 00

E-mail: claude.lambert@homburger.ch

Section 7.3 Entire Agreement. This Agreement (including the exhibits hereto and
the documents and instruments referred to in this Agreement) shall constitute
the entire agreement between the parties with respect to the subject matter
hereof and shall supersede all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter of this
Agreement.

Section 7.4 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the Parties without the prior written consent of the other
party. Subject to preceding sentence, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 7.4 shall be null and void.

Section 7.5 Counterparts. This Agreement may be executed and delivered
(including by facsimile or electronic mail transmission) in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy, telefax or electronic
transmission shall be considered original executed counterparts for purposes of
this Section 7.5.

Section 7.6 Specific Performance. Each party acknowledges, stipulates and agrees
that (i) irreparable injury will result to the other parties in the event that
any party breaches its covenants or agreements contained in this Agreement, and
(ii) in the event of any such breach or threatened breach of any of the
provisions set forth in this Agreement, the other parties hereto shall be
entitled, in addition to any other remedies available to it (including, without
limitation, damages), to preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, compelling such
party to comply with any and all such provisions. Nothing herein contained shall
be construed as an election of remedies or as a waiver or limitation of any
right available to any party under this Agreement or the law, including the
right to seek damages from any party for its breach of any provision of this
Agreement.

Section 7.7 Forum Selection, Consent to Jurisdiction and Governing Law. THIS
AGREEMENT AND ANY MATTERS RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF

 

11



--------------------------------------------------------------------------------

LAWS. The Purchaser and the Seller agrees that any Proceeding arising in respect
of this Agreement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Purchaser and the Seller agrees to submit to the jurisdiction of, and to
venue in, such courts. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.8 No Third-Party Beneficiaries or Other Rights. This Agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any Person other than the parties to
this Agreement and such successors and permitted assigns.

Section 7.9 Amendments; Waivers. This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged (other
than in accordance with its terms), in whole or in part, except by a writing
executed by the parties hereto.

Section 7.10 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7.11 Expenses and Transfer Duties. Each of the Purchaser, on the one
hand, and the Seller, on the other hand, shall bear their own expenses in
connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby. Swiss
duties, if any, applicable on the transfer of the Shares (such as the Swiss
federal transfer stamp tax) shall be exclusively borne by the Seller.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE PURCHASER:    CA, Inc.    By:  

/s/ Michael Bisignano

   Name: Michael Bisignano    Title: General Counsel & Executive Vice President
  



--------------------------------------------------------------------------------

THE SELLER: Careal Holding AG By:  

/s/ Martin Haefner

Name: Martin Haefner Title: Director By:  

/s/ Peter Widmer

Name: Peter Widmer Title: Director



--------------------------------------------------------------------------------

Exhibit A

[Purchaser press release]



--------------------------------------------------------------------------------

CA Technologies Increases Dividend, Accelerates Stock Repurchase Program, and
Announces Additional $750M Stock Repurchase Authorization

 

  •   Increases Dividend to $1.02 per share in FY17

 

  •   Accelerates Stock Repurchase Program

 

  •   Announces Additional $750M Stock Repurchase Authorization

 

  •   Increases FY16 EPS by Approximately $0.03 GAAP and $0.04 non-GAAP

NEW YORK, November 18, 2015 — CA Technologies (NASDAQ: CA) announced today that
it intends to increase the dividend per share in Fiscal Year 2017, subject to
quarterly board approval, to $1.02 per share for the year, or $0.255 per share
on a quarterly basis. This is up from the current $1.00 per share annual
dividend, or $0.25 per share on a quarterly basis.

The company has accelerated its Common Stock Repurchase Program, having agreed
to repurchase 22 million shares of its Common Stock from Careal Holding AG, its
largest shareholder, in a private transaction valued at $590 million (with an
effective share repurchase price of $26.81 per share).

The per share purchase price represents a 3% discount to the 10-trading day
volume weighted average price for CA stock using a reference date of November 5,
2015. The closing price of CA stock on November 17, 2015 was $26.90. The
transaction, which is expected to close in the third quarter of Fiscal Year
2016, will be funded from US cash on hand.

Careal Holding AG has disclosed that Martin Haefner, one of Careal’s
co-principals, will obtain approximately 37 million shares of CA common stock
from Careal to add to his personal investment holdings.

This deal effectively concludes CA’s prior $1 billion stock repurchase program,
through which CA had repurchased approximately 11 million shares as of
September 30, 2015. As a result, as part of the company’s capital allocation
strategy, CA’s board of directors has authorized a new $750 million share
repurchase program.

The impact of the accelerated share repurchase is expected to benefit GAAP EPS
by $0.03 and non-GAAP EPS by $0.04 in FY16.

“Our capital allocation strategy, which includes a new $750 million share
buy-back authorization as well as an increasing dividend, reflects our improved
confidence in our business as we look to the coming years,” said Rich Beckert,
CFO, CA Technologies. “The transaction with Careal provided us with the
opportunity to accelerate our share repurchase program at favorable prices, and
highlights our long-term strategy of returning capital to shareholders.”



--------------------------------------------------------------------------------

Careal used CA’s share buyback program as an opportunity to rebalance Careal’s
assets as part of an overall reallocation. Careal issued a statement today that
“Careal Holding AG and its shareholders remain the principal shareholders of CA
Technologies… they believe that CA Technologies will continue to grow and intend
to keep hold of their investments for the long term.”

About CA Technologies

CA Technologies (NASDAQ: CA) creates software that fuels transformation for
companies and enables them to seize the opportunities of the application
economy. Software is at the heart of every business in every industry. From
planning, to development, to management and security, CA is working with
companies worldwide to change the way we live, transact, and communicate—across
mobile, private and public cloud, distributed and mainframe environments. Learn
more at www.ca.com.

Follow CA Technologies

 

  •   Twitter

 

  •   Social Media Page

 

  •   Press Releases

 

  •   Blogs

Non-GAAP Financial Measures

This news release includes certain financial measures that exclude the impact of
certain items and therefore have not been calculated in accordance with U.S.
generally accepted accounting principles (GAAP). Non-GAAP metrics for diluted
earnings per share exclude the following items: share-based compensation
expense; non-cash amortization of purchased software and other intangible
assets; charges relating to rebalancing initiatives that are large enough to
require approval from the Company’s Board of Directors, and certain other gains
and losses. The Company began expensing costs for internally developed software
where development efforts commenced in the first quarter of fiscal 2014. Due to
this change, the Company also adds back capitalized internal software costs and
excludes amortization of internally developed software costs previously
capitalized from these non-GAAP metrics. These non-GAAP financial measures may
be different from non-GAAP financial measures used by other companies. Non-GAAP
financial measures should not be considered as a substitute for, or superior to,
measures of financial performance prepared in accordance with GAAP. By excluding
these items, non-GAAP financial measures facilitate management’s internal
comparisons to the Company’s historical operating results and cash flows, to
competitors’ operating results and cash flows, and to estimates made by
securities analysts. Management uses these non-GAAP financial measures
internally to evaluate its performance and they are key variables in determining
management incentive compensation. The Company believes these non-GAAP financial
measures are useful to investors in allowing for greater transparency of
supplemental information used by management in its financial and operational
decision-making. In addition, the Company has historically reported similar
non-GAAP financial measures to its investors and believes that the inclusion of
comparative numbers provides consistency in its financial reporting.



--------------------------------------------------------------------------------

Cautionary Statement Regarding Forward-Looking Statements

The declaration and payment of future dividends is subject to the determination
of the Company’s Board of Directors, in its sole discretion, after considering
various factors, including the Company’s financial condition, historical and
forecast operating results, and available cash flow, as well as any applicable
laws and contractual covenants and any other relevant factors. The Company’s
practice regarding payment of dividends may be modified at any time and from
time to time.

Repurchases under the Company’s stock repurchase program may be made from time
to time, subject to market conditions and other factors, in the open market,
through solicited or unsolicited privately negotiated transactions or otherwise.
The program does not obligate the Company to acquire any particular amount of
common stock, and it may be modified or suspended at any time at the Company’s
discretion. Certain statements in this communication (such as statements
containing the words “believes,” “plans,” “anticipates,” “expects,” “estimates,”
“targets” and similar expressions relating to the future) constitute
“forward-looking statements” that are based upon the beliefs of, and assumptions
made by, the Company’s management, as well as information currently available to
management. These forward-looking statements reflect the Company’s current views
with respect to future events and are subject to certain risks, uncertainties,
and assumptions. A number of important factors could cause actual results or
events to differ materially from those indicated by such forward-looking
statements, including: the ability to achieve success in the Company’s strategy
by, among other things, enabling the Company’s sales force to accelerate growth
of new product sales (at levels sufficient to offset any decline in revenue in
the Company’s Mainframe Solutions segment), improving the Company’s brand,
technology and innovation awareness in the marketplace, ensuring the Company’s
offerings for cloud computing, application development and IT operations
(DevOps), Software-as-a-Service (SaaS), and mobile device management, as well as
other new offerings, address the needs of a rapidly changing market, while not
adversely affecting the demand for the Company’s traditional products or its
profitability to an extent greater than anticipated, and effectively managing
the strategic shift in the Company’s business model to develop more easily
installed software, provide additional SaaS offerings and refocus the Company’s
professional services and education engagements on those engagements that are
connected to new product sales, without affecting the Company’s performance to
an extent greater than anticipated; the failure to innovate or adapt to
technological changes and introduce new software products and services in a
timely manner; competition in product and service offerings and pricing; the
ability of the Company’s products to remain compatible with ever-changing
operating environments, platforms or third party products; global economic
factors or political events beyond the Company’s control and other business and
legal risks associated with non-U.S. operations; the failure to expand partner
programs; the ability to retain and attract qualified professionals; general
economic conditions and credit constraints, or unfavorable economic conditions
in a particular region, industry or business sector; the ability to successfully
integrate acquired companies and products into the Company’s existing business;
risks associated with sales to government customers; breaches of the Company’s
data center, network, as well as the Company’s software products, and the IT
environments of the Company’s vendors and customers; the ability to adequately
manage, evolve and protect the Company’s information systems, infrastructure and
processes; fluctuations in foreign exchange rates; discovery of errors or
omissions in the Company’s software products or documentation and potential
product liability claims; the failure to protect the Company’s intellectual
property rights and source code; the failure to renew large license transactions
on a satisfactory basis; access to software licensed from third parties; risks
associated with the use of software from open source code sources; third-party
claims of intellectual property infringement or royalty payments; fluctuations
in the number, terms and duration of the Company’s license agreements, as well
as the timing of orders from customers and channel partners; events or
circumstances that would require the Company to record an impairment charge
relating to the Company’s goodwill or capitalized software and other intangible
assets balances; potential tax liabilities; changes in market conditions or the
Company’s credit ratings; the failure to effectively execute the Company’s
workforce reductions, workforce rebalancing and facilities consolidations;
successful and secure outsourcing of various functions to third parties; changes
in generally accepted accounting principles; and other factors described more
fully in the Company’s filings with the Securities and Exchange Commission.
Should one or more of these risks or uncertainties occur, or should the
Company’s assumptions prove incorrect, actual results may vary materially from
those described herein as believed, planned, anticipated, expected, estimated,
targeted or similarly expressed in a forward-looking manner. The Company assumes
no obligation to update the information in this communication, except as
otherwise required by law. Readers are cautioned not to place undue reliance on
these forward-looking statements, which speak only as of the date hereof

Copyright © 2015 CA, Inc. All Rights Reserved. All other trademarks, trade
names, service marks, and logos referenced herein belong to their respective
companies.



--------------------------------------------------------------------------------

Contacts:

Saswato Das

Corporate Communications

(646) 710 6690 – US ET

Saswato.Das@ca.com

Traci Tsuchiguchi

Investor Relations

(650) 534 9814 – US PT

Traci.Tsuchiguchi@ca.com



--------------------------------------------------------------------------------

Exhibit B

[Seller press release]



--------------------------------------------------------------------------------

Medienmitteilung

Careal Holding AG passt im Rahmen ihrer Portfolio-Strategie ihre Beteiligung an
der CA Technologies an

Z ü r i c h, 18. November 2015 – Die Careal Holding AG, Zürich, eine
Familienholding im Besitz von Martin Haefner und Eva Maria Bucher-Haefner, hat
in Umsetzung ihrer Portfolio-Strategie und im Rahmen eines
Aktienrückkaufprogramms der CA Technologies, New York, 22 Millionen Aktien der
CA Technologies im Gesamtwert von rund USD 590 Mio. verkauft. Gleichzeitig wird
die Careal Holding AG 37 Millionen Aktien der CA Technologies an die
Privatholding von Martin Haefner übertragen. Die Careal Holding AG und ihre
Aktionäre bleiben mit rund 24% der ausstehenden Aktien Hauptaktionäre der CA
Technologies, einer der weltweit grössten unabhängigen Software-Unternehmungen.
Sie sind überzeugt vom weiteren Wachstum der CA Technologies und beabsichtigen,
ihre Beteiligungen langfristig zu halten.

Kontakt

Im Auftrag der Careal Holding AG:

Hirzel.Neef.Schmid.Konsulenten

Sarah Antenore

Telefon +41 344 42 55

sarah.antenore@konsulenten.ch

Über Careal Holding AG

Die 1941 gegründete Careal Holding AG befindet sich vollständig im Besitz der
Familien Martin Haefner und Eva Maria Bucher-Haefner, der Nachkommen des
Firmengründers Walter Haefner. Das Unternehmen ist Eigentümerin der AMAG
Automobil- und Motoren AG, des bedeutendsten Unternehmens der schweizerischen
Automobilwirtschaft, und hält massgebliche Beteiligungen an weiteren
schweizerischen und internationalen Industrie- und Immobilienunternehmungen.



--------------------------------------------------------------------------------

Press release

Careal Holding AG adjusts stake in CA Technologies as part of its portfolio
strategy

Z u r i c h, November 18, 2015 – Careal Holding AG, Zurich, a family holding
company owned by Martin Haefner and Eva Maria Bucher-Haefner, has sold
22 million shares in CA Technologies, New York, worth around USD 590 million, as
part of its portfolio strategy and in response to a stock repurchase program by
CA Technologies. At the same time, Careal Holding AG will transfer 37 million
shares in CA Technologies to Martin Haefner’s private holding company. Careal
Holding AG and its shareholders remain the principal shareholders in CA
Technologies, one of the world’s largest independent software companies, with a
stake of around 24% of outstanding shares. They believe that CA Technologies
will continue to grow and intend to keep hold of their investments for the long
term.

Contact

On behalf of Careal Holding AG:

Hirzel.Neef.Schmid.Counselors

Sarah Antenore.

Phone +41 344 42 55

sarah.antenore@konsulenten.ch

About Careal Holding AG

Careal Holding AG, founded in 1941, is wholly owned by the families of Martin
Haefner and Eva Maria Bucher-Haefner, the descendants of the company’s founder
Walter Haefner. The company owns Amag Automobil- und Motoren AG, the leading
firm in the Swiss automotive industry, and holds significant shareholdings in
other Swiss and international industrial and real estate companies.